Citation Nr: 0531999	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran's case was remanded for 
additional development in January 2004.  The case is again 
before the Board for appellate review.

The Board notes that the issue of entitlement to service 
connection for tinnitus was on appeal when the veteran's case 
was previously before the Board in January 2004.  The veteran 
was granted service connection for tinnitus by way of a 
rating decision dated in July 2005.  He was provided notice 
of the rating action that same month.

There is no indication in the claims file that the veteran 
has expressed any disagreement with the July 2005 action that 
granted service connection.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  Consequently, the Board does 
not have jurisdiction to address any downstream element 
associated with the now service-connected tinnitus.

The issue of entitlement to service connection for a right 
eye disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic acquired psychiatric disorder, including major 
depression, was not present during service or for many years 
thereafter, and it was not caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9, 4.127 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1972 to 
September 1975.  A review of his service medical records 
(SMRs) is negative for any treatment or evaluation for an 
acquired psychiatric disorder.  

The veteran submitted an initial disability claim for service 
connection for cellulitis in September 1975.  He did not 
raise the issues of a right eye disorder or psychiatric 
disorder at that time.

The veteran submitted a claim for service connection for what 
he termed right eye vision problems in September 2001.  The 
veteran submitted his claim for service connection for an 
acquired psychiatric disorder in April 2002.  The veteran 
said that his nervous problem started in service and that he 
suffered from anxiety and depression.  He said that his 
problems were due to "the Vietnam experience."

The RO wrote to the veteran in October 2001.  The letter 
informed the veteran of the requirements to substantiate his 
claim for service connection.  He was also asked to identify 
any evidence that VA could help to obtain.  Further, the 
veteran was advised to submit any evidence that he had.

The veteran's claim for service connection for an acquired 
psychiatric disorder was denied in May 2002.  Notice of the 
rating action was provided that same month.

The veteran submitted a statement in September 2002.  He said 
that he had been treated for anxiety and depression in 
service.

Associated with the claims file are VA treatment records for 
the period from September 2001 to January 2003.  The records 
show that the veteran was involved in a substance abuse 
treatment program (SATP) that he completed in September 2001.  
A psychiatry note, dated in March 2002, reported that the 
veteran complained of feeling nervous and like he was going 
to jump out of his skin since he quit drinking and smoking 
four months earlier.  The assessment was drug induced anxiety 
disorder.  

The veteran's claim was remanded for additional development 
in January 2004.  The Appeals Management Center (AMC) wrote 
to the veteran in April 2004.  The letter advised the veteran 
of evidence required to establish service connection for the 
issues on appeal.  He was advised of the various types of 
evidence that would be helpful in substantiating his claim.  
The veteran was also advised to identify evidence he wanted 
VA to obtain on his behalf.  The veteran was told he should 
submit evidence that he had to VA.  The letter further 
advised the veteran of the evidence of record, what VA was 
responsible for and what he should do.

Additional VA outpatient treatment records for the period 
from August 2002 to March 2004 were associated with the 
claims file.  The records do not reflect any evaluation or 
treatment for a psychiatric disorder.  

The veteran was afforded a VA mental health examination in 
June 2004.  The examiner noted that the veteran's claims file 
was not available for review.  However, he noted that he had 
reviewed VA treatment records for the veteran dating to 1998.  
The examiner reported that the veteran was seen in 1998 for 
complaints of a pinched nerve and insomnia.  The veteran 
later was enrolled in a VA SATP in August 2001.  The examiner 
noted that the veteran had previously been diagnosed with a 
drug induced anxiety disorder.  The examiner said that he 
asked the veteran why he thought he had a mental problem.  
The veteran said that he had difficulty sitting still and 
concentrating and had anxiety all of the time.  The veteran 
said that he did not remember a time in his life when he was 
not anxious.  He said that this became worse after high 
school.  He also worried about the war in service.  He said 
that he served as an occupational therapist at a base in 
Korea and worried about going to Vietnam.  The examiner 
provided a detailed discussion of the veteran's life prior to 
service, in service, and after.  The veteran completed a Life 
History Questionnaire and the Minnesota Multiphasic 
Personality Inventory (MMPI)-2.  The examiner stated that the 
results were invalid and that it was likely that the veteran 
did not fully comprehend the test items.  

The examiner provided an Axis I diagnosis of alcohol abuse in 
remission.  He also provided an Axis II diagnosis of 
personality disorder, mixed with antisocial and borderline 
personality traits.  The examiner stated that, based on the 
clinical interview and psychometric testing it was felt that 
the veteran had a personality disorder that was chronic, and 
in all likelihood, predated his military service.  The 
examiner added that it was more likely than not that the 
veteran's personality disorder, and associated problems with 
substance abuse, had been the chief contributors to his 
current financial, occupational, and family problems.  

The Board notes that the AMC made several attempts to obtain 
treatment records from the Eisenhower Army Medical Center at 
Fort Gordon, Georgia.  No records were found by the Army.  
However, the lack of records is not relevant to the issues on 
appeal as the records sought pertained to the veteran's ear 
surgery while in service.  Records pertaining to that surgery 
are found in his SMRs.

The veteran was afforded a VA mental health examination in 
July 2004.  The examiner noted that he had reviewed the 
veteran's claims file as well as the prior VA mental health 
examination report.  He noted the prior diagnoses of alcohol 
abuse in remission, and personality disorder with antisocial 
and borderline traits.  The examiner provided detailed 
findings about the veteran's childhood/education history, 
military history, employment history, social history, and 
medical/psychiatric history.  The examiner said that the 
veteran currently reported a variety of symptoms that were 
consistent with depression.  The examiner provided Axis I 
diagnoses of alcohol abuse in remission, and major depressive 
disorder.  He also provided an Axis II diagnosis of 
personality disorder, not otherwise specified (NOS), with 
antisocial and schizoid features.  The examiner noted that 
the veteran alleged that he suffered from depression and 
anxiety in service due to his fear of being sent to Vietnam.  
The examiner said that to label this a traumatic stressor was 
implausible.  He said that it was extremely unlikely that any 
anxiety the veteran may have had around that event would have 
fueled his current and life-long problems.  The examiner 
stated that he concurred with the prior VA examination that 
the veteran's problems are from a personality disorder and 
alcohol abuse and that the problems were neither caused or 
associated with the veteran's military service.  The examiner 
said that he thought it was likely that the veteran had 
adjustment difficulties that dated back to his childhood and 
teenage years.  He concluded that it was extremely unlikely 
and implausible that the veteran's problems in living and 
numerous maladjustments were associated with events related 
to his military service.  He said the problems were the 
result of factors that predated the veteran's military 
service.

The veteran was also afforded a VA general medical and an 
ears, nose, and throat (ENT) examinations in February 2005.  
The results of the examinations are not pertinent to the 
issues on appeal.

VA treatment records for the period from October 2004 to 
April 2005 did not reflect any treatment for any type of 
psychiatric condition.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  Service connection 
for a psychosis may be granted if the disorder was 
compensably disabling within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2005) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

The veteran's SMRs are negative for any evidence of treatment 
of a psychiatric disorder in service.  Although the veteran 
has claimed he received treatment while stationed in Korea, 
there is no documentation of the treatment.  Further, his 
July 1975 separation examination is negative for any 
complaints or findings relating to a psychiatric disorder.

The first evidence of any type of psychiatric treatment is 
related to the veteran's participation in a SATP at a VA 
facility in 2001.  The veteran was later diagnosed with a 
drug induced anxiety disorder in March 2002.  The 
psychiatrist related the diagnosis directly to the veteran's 
recent abstinence from alcohol and smoking.

The first VA psychologist diagnosed the veteran with a 
personality disorder in June 2004.  He provided a detailed 
discussion of the veteran's life before, during, and after 
service.  The examiner stated that the veteran's personality 
disorder was chronic and, in all likelihood, predated his 
military service.  He also opined that it was more likely 
than not that the personality disorder, and associated 
problems with substance abuse, had been the chief 
contributors to the veteran's current financial, occupation, 
and family problems.

The second VA psychologist concurred with the diagnosis of a 
personality disorder in February 2005.  The examiner noted 
the detailed history from the June 2004 report and added 
additional information.  The examiner provided an Axis I 
diagnosis of major depression disorder.  However, this was 
related to the veteran's current situation.  The examiner 
stated that it was extremely unlikely that the veteran's fear 
of being sent to Vietnam during service could have fueled the 
veteran's current and life-long problems.  The examiner also 
stated that he concurred with the previous VA examiner that 
the veteran's personality problems and alcohol abuse were the 
cause of his problems and that neither the personality 
disorder nor the alcohol abuse was related to service.  The 
examiner said that it was likely that the veteran had had 
adjustment difficulties dating back to his childhood and 
teenage years.  The examiner concluded by saying that it was 
extremely unlikely and implausible that the veteran's 
problems in living and maladjustments were associated with 
events related to his military service.  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder, including major 
depression, began years after the veteran's active duty and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  

In addition, the veteran's primary psychiatric diagnosis is 
that of a personality disorder.  This diagnosis has been 
determined to be the basis for the veteran's problems.  
Further, the two VA examiners have both opined that the 
veteran's personality disorder predated his military service.  
As noted, supra, a personality disorder is not a disease or 
injury within the meaning of 38 U.S.C.A. § 1110.  Moreover, 
there is no evidence of record to show that the veteran's 
current diagnosis of a major depression disorder is 
superimposed on a personality disorder that would allow for 
consideration of service connection under 38 C.F.R. 
§ 3.310(a) (2005).  See 38 C.F.R. § 4.127.  As such service 
connection is not warranted.  

In reaching this conclusion, the Board finds that 38 U.S.C.A. 
§ 1111 and the presumption of soundness is not for 
application in this case.  See Winn, 8 Vet. App. 515-16 
(Holding that 38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs in 38 U.S.C. 
§ 501).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for service connection for a 
right eye disorder in September 2001.  His claim for service 
connection for an acquired psychiatric disorder was received 
in April 2002.  

The RO wrote to the veteran in October 2001.  The letter 
provided the veteran with notice of the information required 
to substantiate a claim for service connection.  The veteran 
was informed as to what evidence was still needed from him 
and what VA would do in the development of his claim.  The 
veteran was also asked to submit his evidence to the RO.

The RO denied his claim in May 2002.  The veteran perfected 
his appeal and the case was forwarded to the Board.

The Board remanded the case for additional development in 
January 2004.  The AMC wrote to the veteran in April 2004.  
He was again informed of the evidence required to 
substantiate his claim for service connection for both a 
right eye disorder and an acquired psychiatric disorder.  The 
veteran was informed as to what actions he needed to take as 
well as what VA would do in the development of his claim.  He 
was informed of the evidence of record.  Finally, the veteran 
was asked to submit his evidence to the AMC.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOCs) in July 2005.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection for an 
acquired psychiatric disorder. 

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board finds 
that the veteran has been provided notice regarding the type 
of evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial unfavorable decision of May 2002 was issued 
prior to any VCAA notice that specifically addressed the 
issue of service connection for an acquired psychiatric 
disorder.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
October 2001 and April 2004 letters provided him with the 
notice necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of VA, and advised him to submit his evidence to 
VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in January 2004 to allow for additional development.  
The veteran was then issued an SSOC that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to service connection. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  His case was remanded in January 2004 to afford 
him the opportunity to supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The Board remanded the issue of entitlement to service 
connection for a right eye disorder in January 2004 in order 
to obtain a medical opinion as to whether the veteran has a 
right eye disorder that was incurred or aggravated by his 
military service. 

The veteran was afforded a VA ophthalmology examination in 
June 2004.  Unfortunately, the VA examiner did not have 
access to the veteran's claims file at the time of the 
examination.  The examiner's assessment was that the veteran 
had refractive amblyopia in the right eye, refractive error 
with anisometropia and presbyopia in both eyes, and early 
cataracts in both eyes.  The examiner opined that neither the 
anisometropia nor the amblyopia of the right eye were related 
to, or aggravated by the veteran's military service.

The veteran was afforded a VA ophthalmology examination in 
February 2005.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination.  The 
examiner's assessment was refractive amblyopia in the right 
eye.  Presbyopia and mild nuclear sclerosing bilateral 
cataracts were also noted.  However, the examiner did not 
provide an opinion that addressed any possible link between 
the veteran's diagnosed conditions and his military service.  

Neither examiner provided the opinion requested in the remand 
of January 2004.  The first examiner did not have the claims 
file to review and did not address all of the diagnosed 
conditions in his opinion.  The second examiner, while having 
the claims file to review, failed to provide any opinion 
regarding a possible nexus to service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The claims folder should be 
returned to the physician who 
performed the eye examination of the 
veteran in February 2005 for an 
opinion as to whether there is at 
least a 50 percent probability or 
greater that any right eye disorder 
identified at the time of the 
February 2005 examination was 
incurred or aggravated by the 
veteran's military service.  If this 
physician is no longer available, or 
if this physician determines that 
another examination would be 
helpful, the veteran should be 
scheduled for another eye 
examination.  If another examination 
is required, the examiner should 
identify any and all disorders that 
may be present in the veteran's 
right eye and offer an opinion as to 
whether any current right disorder 
was incurred or aggravated by the 
veteran's military service.

2.  Thereafter, the RO should re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


